In five consolidated actions to recover damages for personal injuries, etc., the defendant, Michael Gangi Plumbing & Heating Contractors, Inc., appeals from an order of the Supreme Court, Kings County (Shaw, J.), dated December 13, 1990, which denied its motion to dismiss the complaint in Action No. 5 insofar as it is asserted against it, on the ground that the plaintiffs had failed to timely comply with a conditional preclusion order, entered upon their consent, and instead imposed a monetary sanction of $250 to be paid by the plaintiffs’ attorney to the defendant’s attorney.
Ordered that the appeal is dismissed, with one bill of costs.
Since the appellant accepted payment of the sanction imposed and thereby derived a benefit from the order appealed from, the appeal must be dismissed (Chirkis v E. F. Hutton & Co., 155 AD2d 411; Rosner v East Nassau Med. Group, 119 AD2d 563; Carmichael v General Elec. Co., 102 AD2d 838; Mosera v City of New York, 93 AD2d 833). Mangano, P. J., Thompson, Bracken and Lawrence, JJ., concur.